DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14th, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Page 7, filed December 14th, 2021, with respect to 112(f) interpretations and 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejections and 112(f) interpretations have been withdrawn. 
Applicant’s arguments, see Page 8, filed December 14th, 2021, with respect to prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker, 64808, on February 22nd, 2022.
The application has been amended as follows: 
Claim 12 has been amended to recite:

each of the plurality of static acceleration components corresponds to a gravitational acceleration, and
each of the plurality of dynamic acceleration components corresponds to one of a translational acceleration, a centrifugal acceleration, or a vertical vibration acceleration that acts on the vehicle body.
Allowable Subject Matter
Claims 1-2 and 5-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art of record is Kabasawa et al. (US 2019/0265034; hereinafter Kabasawa; already of record) in view of Hattori et al. (WO 2005088106; hereinafter Hattori; see translated document for citations; already of record).  Kabasawa in view of Hattori teach of a vehicle control apparatus, comprising:
at least one sensor configured to detect a first acceleration detection signal and a second acceleration detection signal, wherein 
the first acceleration detection signal includes information related to an acceleration of a vehicle body, 
the first acceleration detection signal has an alternating current waveform corresponding to the acceleration, 
the second acceleration detection signal includes information related to the acceleration, and
the second acceleration detection signal has an output waveform in which an alternating current component corresponding to the acceleration is superimposed on a direct current component; and
circuitry configured to:
acquire a rotational velocity of a drive wheel of the vehicle body;

…
generate a control signal based on the determined one of the behavior or the posture; and
output the generated control signal to a traction control apparatus, wherein the traction control apparatus controls a drive force of the drive wheel based on the outputted control signal.

However, Kabasawa in view of Hattori do not teach of determine an inclination angle of the vehicle body with respect to a horizontal direction based on the first acceleration detection signal and the second acceleration detection signal; and 
determine one of a behavior or a posture of the vehicle body based on the calculated slip ratio and the determined inclination angle.
It is noted that while it well-known in the art of the invention to calculate an inclination angle (i.e. US 2003/0195689), it would not be obvious to one of ordinary skill in the art to combine these references such that the inclination angle is determined based on the first and second acceleration detection signals taught by Kabasawa because there is no reference that fully teaches of how to determine the inclination angle based on these detection signals, nor would it be reasonable to modify a modifying reference to teach of this limitation.  
In regards to claims 2 and 5-12, the claims are dependent upon allowable claim 1, and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori (US 2003/0195689) discloses of a method of determining the inclination of a vehicle body with respect to a horizontal direction.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M MCPHERSON/Examiner, Art Unit 3663